DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the figure number is not included in paragraph 0015.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what the Applicant as claiming as the invention given that current claim 1 recites that the intermediate layer does not comprise a UV-curable component; however, the Preparation of Polymer for Composition for forming Intermediate Layer presently disclosed (see Production Example 1 at para 0068) demonstrates that the intermediate composition comprises trimethylolpropane triacrylate, which said acrylate functionality is curable by UV radiation.

Regarding claim 2, it is unclear against basis the recited parts by weight is directed.  That is, is the parts by weight of the photopolymerization initiator relative to 100 parts by weight or some other component of the claimed invention?

Regarding claim 5, it is unclear what the Applicant is claiming as the invention given that it is unclear what is intended in regards to the recited ratio between the two recited PSAs.  That is, it is unclear how, or even if, the silicon and polyimide PSAs are a part of the presently claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niimi et al. (US 2015/0367600 A1).

Regarding claim(s) 1, Niimi teaches a double-sided, transparent pressure-sensitive adhesive (PSA) sheet (PSA tape) comprising intermediate layer (S1) obtained by curing adhesive composition (2) comprising a (meth)acrylate (co)polymer and a visible light polymerization initiator (B), and if necessary, a crosslinking agent (C); and comprising an outermost adhesive layer (S2) (PSA layer) formed from adhesive composition (3) comprising a (meth)acrylate (co)polymer and an ultraviolet (UV) polymerization initiator (A) (UV-curable PSA), and if necessary, crosslinking agent (C); and wherein outermost layer (S2) is provided on one side of intermediate layer (S1) and other layer (base material) is provided on the other side of intermediate layer (S1) (para 0038-0041, 0096).
Niimi also teaches that the outermost layer (S2) also comprises the visible light polymerization initiator (B) (para 0046), which provides for both the layers (S1) and (S2) comprising the same photopolymerization initiator as the presently claimed PSA layer and intermediate layer.  Niimi also teaches that the crosslinking agent (C) includes UV-curable multifunctional monomers (para 0134-0138), but as noted above, Niimi does not require that agents (C) be included in intermediate layer (S1), and thus Niimi teaches that intermediate layer (S1) does not comprises a UV-curable component.

Regarding claim 2, Niimi teaches that the content of the visible light polymerization initiator (B) in layer (S2) is 0.1 to 10 parts by mass relative to 100 parts by mass of the base resin (para 0130).

Regarding claims 8-10, the recitation in the claims that the PSA tape is “used in a semiconductor wafer processing step” (current claim 8) such as being “used as a backgrind tape” (current claim 9) or is “used by being bonded to an adherend having unevenness” (current claim 10), is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Niimi disclosed a PSA tape as presently claimed, it is clear that the PSA tape of the prior art would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2015/0367600 A1).

Regarding claim 3, Niimi teaches that the ratio of the content of the visible light polymerization initiator (B) in the outermost layer (S2) to the content of the visible light polymerization initiator (B) in intermediate layer (S1) is less than 1 (para 0132).
While the presently claimed invention claimed invention recites that the content of “the photopolymerization initiator” in the PSA layer is equal to that of “the photopolymerization initiator” in the intermediate layer (ratio = 1)	, the Examiner notes that the only deficiency of Niimi is that the ratio of the content of the visible light polymerization initiator (B) in the outermost layer (S2) to the content of the visible light polymerization initiator (B) in intermediate layer (S1) is less than 1, while the present claims require that the ratio be equal to 1.
	It is apparent, however, that the instantly claimed amounts of “the photopolymerization initiator” in each of the presently recited PSA layer and intermediate layer and that recited in Niimi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of initiator (B) in the layers (S1) and (S2) as taught by Niimi, and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of “the photopolymerization initiator” disclosed in the present claims is but an obvious variant of the amounts disclosed in Niimi, and thereby one of ordinary skill in the art would have arrived at the claimed invention from the disclosure of the prior art.

Regarding claim 5, while Niimi does not specify that the PSA layer (S1) has the presently adhesive strength ratio, Niimi does instruct that the adhesion force is adjusted via adjusting the relative thickness of layers (S1) and (S2) within a certain relative range (para 0060); adjusting the elastic moduli within a certain relative range (para 0078); employing a non-solvent system (para 0101); adjusting the mass average molecular weight of the base resin (para 0102-0103); adjusting the dispersion of the dispersion (Mw/Mn ratio) of the base resin (para 0104-0105); and/or the employment of a tackifier and its softening temperature (para 0139-0142).
	Indeed, it is well within the knowledge and abilities of one skilled in the art to adjust the PSA strength of the PSA layer (S1) to values identical to that presently claimed based on the adhesion requirements of the prior art’s intended application as in the present invention.

Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2015/0367600 A1) in view of Okumura et al. (US 2004/0005136).

Regarding claims 4 and 6-7, Niimi teaches the double-sided, transparent PSA sheet comprising a PSA layer (S2) on a surface of the intermediate layer (S1), and the “other layer” (i.e. a base material) on the opposing surface of intermediate layer (S1) as in the rejection of at least claim 1 set forth above, for use in image displays (para 0001).

Niimi is silent to the “other layer” having an antistatic function (current claim 4) and a thickness of 10 to 200 m (current claim 7), and to the PSA layer (S2) having a thickness of 1 to 10 m (current claim 6).

However, Okumura teaches a surface protection film for optical film (title) comprising a base material film with a PSA layer disposed on one side of the base material film (para 0010-0011), which said base material film is 20 to 200 m towards handleability of the surface protection film (para 0025) and which said PSA layer has a thickness of 0.5 to 50 m (para 0027) such as 5 m (para 0042).  
Okumura also teaches that the base material film comprises an antistatic agent (treatment) (para 0023, 0028-0036).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the “other layer” of Niimi, to which the intermediate layer (S1) is applied, with an antistatic function and a thickness identical to that presently claimed, and to provide the PSA layer (S2) of Niimi with the presently claimed thickness, towards a double-sided, transparent PSA sheet demonstrating antistatic properties and having an overall thickness based on the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/16/2022